No suggestion of estoppel appears in the majority opinion, it being predicated solely on abandonment. At the threshold of abandonment stands intention. "Intention is the first and paramount object of inquiry; for there can be no abandonment without intention to abandon." 1 C. J., subject Abandonment, sec. 8. I cannot pass that threshold. Abandonment of an asset of value by a bank would be a fraud at law upon its creditors. No plausible reason is suggested why this plaintiff — hard pressed financially — should voluntarily and illegally intend to forego its rights ($2,400.00 and interest) in the contract herein. The last page of the majority opinion marshalls several facts as tending to show abandonment by the plaintiff. Those facts relate to the conduct of plaintiff's cashier, Mrs. Ballah, plaintiff's general counsel (Young and McWhorter), and plaintiff itself (releasing the Hymes deed of trust). I am at a loss to understand how the conduct of Mrs. Ballah — not a representative of plaintiff — could demonstrate its intention towards the defendants. I am equally at a loss to understand how the release of one security by the plaintiff (the deed of trust) could indicate an intention to release another and different claim.
Moreover, neither the board of directors, the cashier, nor any other agent of the plaintiff had authority to abandon the right herein. After defining the powers of a cashier, this Court, in Bank v. Wetzel, 58 W. Va. 1, 5-6, 50 S.E. 886, proceeds: *Page 359 
"A cashier has no implied power, merely by virtue of his office, to give away, surrender or release the bank's securities. He can do no act which so operates. When he does this he is outside the scope of his authority, is acting not according to usage, practice or usual course of business, but in plain disregard of the rights of the bank. 'The cashier of a bank, unless specially empowered to do so, has no authority to release, otherwise than in due course of business and on payment, the makers of notes or other debtors of banks, or to release sureties or endorsers.' Clark and Marshall on Corporation 2158. Such is the current of authority. 1 Daniel Neg. Instruments, section 395 (1 Ed.) says: 'It is well settled that neither the president nor the cashier of a bank has authority, virtute officii, to give up or release a debt or liability to the bank, or make any admission which would release any party to an obligation, negotiable or otherwise, due to the bank — for such purposes the board of directors only having the power to act.' As Thompson on Corporations, Vol. 4, section 4750, says, even the directors have no power to release or give away assets which it is their duty to preserve. (This directorial inhibition is forcibly reiterated in a later edition [Third] of Thompson, supra, sec. 1327.) Accord: Morse on Banks and Banking (6th Ed.), secs. 119, 127 and 169; Michie,idem, Vol. 4, pp. 123, 129 and 130.
What the officers of the plaintiff could not do voluntarily, they assuredly could not accomplish indirectly, even if they so intended.
Judge Kenna authorizes me to say that he joins in this dissent.